DETAILED ACTION
This is a first Office action on the merits to the application filed 9/25/2018. Claims 29-48 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (“IDSs”) submitted on 9/25/2018, 10/22/2018, 9/11/2019, 1/13/2020, 6/9/2020, and 11/25/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. The IDS filed 9/25/2018 has an incomplete signature on the submitted form; however, the transmittal letter filed on 9/25/2018 indicates the IDS and has a proper signature, thus, the 9/25/2018 IDS satisfies the signature requirement.

Drawings
The drawings submitted on 9/25/2018 are accepted.

Claim Objections
Claims 30, 36, and 38 are objected to because of the following informalities:
Claims 30 and 38 end with “of the transmitting.” For readability and clarity, it is recommended this phrase be deleted.
Claim 36 recites “the use of preamble zone combinations expand a sample”. This should be changed to “the use of preamble zone combinations expands a sample” for grammar.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 32, 36, 39, 40, 43, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 31, 39, and 43 recite “a possible setting”. The term “possible” creates confusion because it is not clear if the setting is required or not. As a result, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
To remedy this issue, the term “possible” should be deleted.

Claims 32, 40, and 47 recite “a perceived average packet latency is classified into one of several levels, and each level corresponds to a usable preamble signature.” This limitation is indefinite for several reasons. First, it is not clear in what way or how “a perceived average packet latency” is related to the rest of each claim or any actual component executing the steps or functions, e.g., a user equipment, network node, etc. That is, there is no context for “a perceived average packet latency”. 
The limitation in claims 32, 40, and 47 is also indefinite because there is a mismatch between “several levels, and each level corresponds to a usable preamble signature”. In other words, there may be only one preamble signature but there are at least two levels. Thus, it is unclear if a preamble signature may have more than one corresponding level or not. Additionally, the term “several” is imprecise because it may mean two or more, three or more, four or more, etc. The lower bound of “several” is unclear.
For at least these reasons, claims 32, 40, and 47 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
To resolve these issues, the packet latency can be more particularly related to the user equipment, network node, etc., and the term “perceived” should be deleted. The term several could be changed to “a plurality of”, “more than one”, “at least two”, etc., and the range of levels should be consistent with the number of preamble signatures.

Claim 36 recites “the use of preamble zone combinations expand[s] a sample space of possible preamble signatures.” This limitation is indefinite for the following reasons. First, “the use of” lacks a proper antecedent basis because there is no actual use of preamble zone combinations previously recited in claim 34, from which claim 36 depends. Moreover, the “use” is not tied back to any of the functions or limitations of claim 34, thus, there is no context for the limitation in claim 36. Additionally, the term “possible” is unclear because it is not clear if the preamble signatures are required or not. For at least these reasons, claim 36 is indefinite for failing to particularly point out and distinctly claim the 
To remedy this, the claim may be amended to provide proper antecedent basis and context for “the use”, and the term “possible” should be deleted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29, 34-36, 42, 44, and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by newly cited U.S. Pat. Appl. Publ’n No. 2016/0278127, to Sunell et al. (“Sunell”).

Regarding claim 34, Sunell teaches:
An apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform (Sunell, Figs. 2, 6, the user equipment (UE) 140 has a processor 680 and at least one memory 690, where there is at least one memory with program code for causing the UE to execute various functions, ¶¶ [0053-0055], [0173-0175]): 
receiving configuration signaling from a network node to use a resource pool, wherein the apparatus transmits using contention-based transmission (Sunell, Fig. 2, steps 201, 202, ¶¶ [0066-0080], where any and/or all of the preamble areas are a resource pool, as are the areas to which the preamble areas refer, and the UE can be used in contention-based transmissions); 
selecting a preamble zone combination from the resource pool (Sunell, Fig. 2, step 203, ¶¶ [0081-0084]); and 
transmitting a preamble to the network node using the selected preamble zone combination, wherein a preamble sequence index is used to identify the apparatus (Sunell, Fig. 2, step 204, ¶¶ [0085-0088], there is a preamble sequence index associated with the selected preamble and that is also used to identify the UE, see ¶¶ [0029], [0060-0064]).

Regarding claim 35, which depends from claim 34, Sunell further teaches “a preamble symbol is divided into a plurality of preamble zones, and the preamble zone combination comprises a combination of the preamble zones.” Sunell, ¶¶ [0066-0080], the preamble areas are each a zone and can be contention-based, that is, they overlap in time and thus are part of the same preamble symbol, and any combination of the preamble areas is a preamble zone combination.

Regarding claim 36, which depends from claim 34, Sunell further teaches “the use of preamble zone combinations expand[s] a sample space of possible preamble signatures.” Sunell, ¶¶ [0008-0010], since additional UE types are included, the standard for random access is expanded in Sunell by way of the preamble areas, which necessarily expands the number of possible preamble signatures for use.

Regarding claim 29, there is recited a method with steps virtually identical in scope to the functions performed by the UE of claim 34. As a result, claim 29 is rejected as anticipated by Sunell under section 102(a)(2) for the same reasons as were presented above in the rejection of claim 34.

Regarding claim 42, Sunell teaches:
An apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform (Sunell, Figs. 2, 4, network node 111 has a processor 480 and at least one memory 490, where there is at least one memory with program code for causing the network node to execute various functions, ¶¶ [0049-0051], [0128-0130]): 
configuring a user equipment to use a resource pool, wherein the configuring comprises transmitting signaling to the user equipment, and the user equipment transmits using contention-based transmission (Sunell, Fig. 2, steps 201, 202, ¶¶ [0066-0080], where any and/or all of the preamble areas are a resource pool, as are the areas to which the preamble areas refer, and the UE can be used in contention-based transmissions); 
identifying the user equipment by detecting a preamble sequence index (Sunell, Fig. 2, step 205, ¶¶ [0089-0091], there is a preamble sequence index associated with the selected preamble and that is also used to identify the UE, see ¶¶ [0029], [0060-0064]); and 
receiving data from the user equipment on a preamble zone combination of the resource pool (Sunell, Fig. 2, steps 204-207, ¶¶ [0085-0097], the random access procedure is to establish a connection for subsequent communication from the UE, such as through a contention-based procedure, see ¶¶ [0013], [0016], [0019], [0024]).

Regarding claim 44, which depends from claim 42, Sunell further teaches “a preamble symbol is divided into a plurality of preamble zones, the preamble zone combination comprises a combination of the preamble zones.” Sunell, ¶¶ [0066-0080], the preamble areas are each a zone and can be contention-based, that is, they overlap in time and thus are part of the same preamble symbol, and any combination of the preamble areas is a preamble zone combination.

Regarding claim 45, which depends from claim 42, Sunell further teaches “configuring the user equipment to use the resource pool comprises transmitting radio resource control signaling from a base station or an evolved Node B.” Sunell, Fig. 2, steps 201-202, ¶¶ [0065-0079], [0178].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30, 31, 38, 39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Sunell in view of newly cited U.S. Pat. Appl. Publ’n No. 2016/0309519, to Quan et al. (“Quan”), both of which are in the same field of endeavor as the claimed invention.

Regarding claims 30 and 38, which depend from claims 29 and 34, respectively, Sunell does not teach the additionally recited limitations, which are virtually identical in each of claims 30 and 38. Quan remedies this deficiency and teaches “transmitting the preamble to the network node comprises using the preamble zone combination to identify a hybrid- automatic-repeat-request process identifier of the transmitting.” Quan, Figs. 2, 3, ¶¶ [0004], [0155]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a hybrid automatic repeat request process identifier during a random access procedure, as in Quan, with the random access procedure of Sunell so that the UE may properly configured and schedule a random access preamble message for use by the base station in identifying the message from that particular UE. See Quan, ¶ [0004], [0152-0155].

Regarding claims 31 and 39, which depend from claims 29 and 34, respectively, Sunell does not teach the additionally recited limitations, which are virtually identical in each of claims 31 and 39. Quan remedies this deficiency and teaches “transmitting the preamble to the network node comprises using the preamble zone combination to indicate a possible setting of resource granularity and modulation and coding scheme level.” Quan, Figs. 2, 3, ¶¶ [0004], [0155]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a possible setting of resource granularity and modulation and coding scheme level during a random access procedure, as in Quan, with the random access procedure of Sunell so that the UE may properly configured and schedule a random access preamble message for use by the base station in identifying the message from that particular UE. See Quan, ¶ [0004], [0152-0155].

Regarding claim 43, which depends from claim 42, Sunell does not teach the additionally recited limitations. Quan remedies this and teaches “the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to identify a hybrid-automatic-repeat-request process identifier, or a possible setting of resource granularity and modulation and coding scheme level, using the preamble zone combination.” Quan, Figs. 2, 3, ¶¶ [0004], [0155]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a hybrid automatic repeat request process identifier or a possible setting of resource granularity and modulation and coding scheme level during a random access procedure, as in Quan, with the random access procedure of Sunell so that the UE may properly configured and schedule a random access preamble message for use by the base station in identifying the message from that particular UE. See Quan, ¶ [0004], [0152-0155].

Claims 33, 41, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sunell in view of newly cited U.S. Pat. Appl. Publ’n No. 2017/0290040, to Dinan, both of which are in the same field of endeavor as the claimed invention.

Regarding claims 33, 41, and 48, which depend from claims 29, 34, and 42, respectively, Sunell does not teach the additionally recited limitations, which are of virtually identical scope in each of claims 33, 41, and 48. Dinan remedies this and teaches “indicating an end of contention- based access,” as recited in claim 33, “the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to indicate an end of contention-based access,” as recited in claim 41, and “the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to receive an indication that indicates an end of contention-based access,” as recited in claim 48. Dinan, ¶¶ [0133-0134]. It would See Dinan, ¶ [0133].

Claims 37 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sunell in view of newly cited U.S. Pat. Appl. Publ’n No. 2018/0359790, to Ingale et al. (“Ingale”), both of which are in the same field of endeavor as the claimed invention.

Regarding claims 37 and 46, which depend from claims 34 and 42, respectively, Sunell does not teach the additionally recited limitations, which are of virtually identical scope in each of claims 37 and 46. Ingale remedies this and teaches “receiving the configuration signaling comprises receiving a location, a periodicity, an offset, and a frequency domain location of the resource pool,” as recited in claim 37, and “configuring the user equipment to use the resource pool comprises indicating a location, a periodicity, an offset, and a frequency domain location of the resource pool, to the user equipment,” as recited in claim 46. Ingale, ¶ [0044], on page 6 of the disclosure, about half way down the left column, starting, “In an embodiment of the present disclosure, the PRACH configuration also includes the PRACH time slot, the PRACH bandwidth, the PRACH Frequency Offset with respect to lowest indexed resource block of UL bandwidth, the preamble repetition period or UL beam sweeping period, the number of UL fixed beam and other information like the periodicity of PRACH opportunity, power ramping step-size, timers used during random access procedure.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the configuration information of Ingale with the system of Sunell to allow a UE to perform access to the wireless medium and communicate data. See Ingale, ¶¶ [0009-0011], [0044].

Claims 32, 40, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sunell in view of newly cited C. Karupongsiri, K. S. Munasinghe and A. Jamalipour, "A hybrid Random Access method for smart meters on LTE networks," 2016 IEEE Wireless Communications and Networking Conference, Doha, Qatar, 3-6 April 2016, pp. 1-6, (hereinafter “Karupongsiri”), both of which are in the same field of endeavor as the claimed invention.

Regarding claims 32, 40, and 47, which depend from claims 29, 34, and 42, respectively, Sunell does not teach the additionally recited limitations. Karupongsiri remedies this and teaches “indicating a key performance indicator or a quality-of-service level, for contention-based access, wherein a perceived average packet latency is classified into one of several levels, and each level corresponds to a usable preamble signature,” as recited in claim 32, “indicat[ing] a key performance indicator or a quality-of-service level, for contention-based access, wherein a perceived average packet latency is classified into one of several levels, and each level corresponds to a usable preamble signature,” as recited in claim 40, and “an indication that indicates a key performance indicator or a quality- of-service level, for contention-based access, wherein a perceived average packet latency is classified into one of several levels, and each level corresponds to a usable preamble signature,” as recited in claim 47. Karupongsiri, § 2.B Related Research indicates that a key performance indicator, such as indicating the need for emergency communication, would be indicated to or by all sensors in the network; and § 5.B. SM Latency indicates that preambles may be classified in levels associated with a particular packet latency. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine indicate a key performance indicator, such as an emergency communication designation, and correlate preambles with packet latency, to allow communications that need to be transmitted and received, such as in an emergency situation, to have as little delay as possible, as indicated by the number of preambles available for use. Id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2017/0280438, 2015/0289292, 2014/0029573, and 2010/0103889, describe various random access techniques, including preamble areas/zones.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA KADING/        	Primary Examiner, Art Unit 2413